The defendant having been duly convicted of the crime of rape, he appealed, and was given various extensions of time within which to file his transcript; the last extension being until June 15, 1926. Not having filed the transcript within that time, the state caused the transcript to be brought here, and asks for affirmation of the judgment as upon an abandoned appeal.
The motion must be granted, the judgment of the lower court affirmed, and the cause remanded to the Circuit Court, with directions to enforce its judgment.
AFFIRMED. *Page 685